Title: To George Washington from Elias Boudinot, 30 November 1782
From: Boudinot, Elias
To: Washington, George


                  
                     Sir,
                     Philadelphia 30th November 1782
                  
                  I had the honor of writing your Excellency by the last Post, since which a Captain Reed, late of one of our Frigates, arrived from Charles-Town, where he had been carried a Prisoner.  He informs me that he left that Town on the 4th instant.  Two divisions of Transports had sailed, one for St Augustine, the other for Halifax, with Stores and foreign Troops—That every thing looked like a speedy evacuation of the Town.  All their Artillery, except three or four, were gone and on board—The baggage of the Officers all packed and ready for embarkation—All sales forbid and the ships shut up—The transports were expected every moment from Augustine, which were to take off the last division.  The Citizens of Carolina were admitted to come into the Town with flags and to search the Transports and other vessels for their Negroes.  The Officers did very little duty, there being only a small Guard kept up at the Gates.  The Captain of the Frigate in the harbour informed Capt. Reed, that they were to be all gone by the 25th instant.
                  Thus we are yet in uncertainty as to the final evacuation of the City, tho’ under the highest probable expectation of that event.  A Frigate arrived in the harbour from New-York just before Capt. Reed left it.  There is an appearance of a Convention or some Agreement between Genl Greene and the enemy, as they behaved generally as in a State of perfect security, tho’ without being in any apparent state of defence.  This is confirmed by a private letter, mentioning that Governor Matthews had summoned his Assembly to meet in Charles-Town in January next.
                  I give your Excellency this information just as I received it.  I have the honor to be, with the greatest esteem and respect, Your Excellency’s Obedient & very humb. Servant
                  
                     Elias Boudinot
                  
               